UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 RANDELL FISHER,

                        Plaintiff,
                                                   Civil Action No. 14-1622 (BAH)
                        v.
                                                   Judge Beryl A. Howell
 CAROLYN W. COLVIN, Acting
 Commissioner of Social Security

                        Defendant.

                                MEMORANDUM AND ORDER

       The plaintiff, Randell Fisher, brought this action against the Acting Commissioner of

Social Security, seeking to reverse an Administrative Law Judge’s (“ALJ”) decision that he was

not disabled within the meaning of the Social Security Act from April 15, 2008 through

September 30, 2009. This case was randomly referred to a Magistrate Judge for full case

management. See Order, ECF No. 4. Thereafter, the defendant lodged the administrative record,

Administrative Record, ECF No. 10, the plaintiff moved for Judgment of Reversal (“Pl.’s

Mot.”), ECF No. 13, and the defendant moved for Judgment of Affirmance (“Def.’s Mot.”), ECF

No. 14. On October 2, 2015, the Magistrate Judge issued a report and recommendation, which

recommended that the plaintiff’s motion be denied and the defendant’s motion be granted.

Report and Recommendation (“R&R”) at 24, ECF No. 16.

       District courts “‘must uphold the [Commissioner’s] determination if it is supported by

substantial evidence and is not tainted by an error of law.’” Id. at 5 (quoting Smith v. Bowen,

826 F.2d 1120, 1121 (D.C. Cir. 1987)) (alteration in the original). The plaintiff challenges the

ALJ’s decision based on five grounds, all of which were rejected in the R&R. Specifically, the

R&R concluded that: (1) No contradiction is presented by the ALJ’s denial of disability benefits
for an earlier period and an award of benefits for a subsequent period of time, id. at 17; (2) the

ALJ, in fact, considered the plaintiff’s testimony and only discounted portions that are not

entirely credible “in light of the record medical evidence and treatment notes,” id. at 19; (3) the

ALJ included limitations relating to the plaintiff’s neck and spine by limiting the plaintiff to light

work, light pushing and pulling, no overhead reaching and no lifting or carrying above the

shoulder level, id.; (4) the ALJ correctly declined to give controlling weight to the plaintiff’s

treating physician’s opinions when they were inconsistent with the physician’s own notes on the

record, id. at 20–21; and, lastly, (5) the ALJ correctly discounted the weight of the consulting

physician’s opinions where his conclusions were belied by his own observations, id. at 22–23.

Consequently, the R&R recommended that the plaintiff’s Motion for Judgment of Reversal be

denied and the defendant’s Motion for Judgment of Affirmance be granted. Id. at 23.

          The R&R cautioned the parties that failure to file a timely objection within 14 days of the

parties’ receipt of the R&R could result in their waiving the right to appeal an order of the

District Court adopting the recommendations. See id. at 24. No objection to the R&R has been

timely filed, and the time to file such an objection has lapsed. See Local Civil Rule 72.3(b).

Thus, any objections are deemed waived. See, e.g., Thomas v. Arn, 474 U.S. 140, 149–55

(1985).

          The Court, upon independent consideration of the pending motion and the entire record

herein, concurs with the recommendations made in the R&R. Accordingly, it is hereby

          ORDERED that the Report and Recommendation, ECF No. 16, is ADOPTED in full;

and it is further

          ORDERED that, for the reasons stated in the Report and Recommendation, the

plaintiff’s Motion for Judgment of Reversal, ECF No. 13, is DENIED; and it is further
      ORDERED that, for the reasons stated in the Report and Recommendation, the

defendant’s Motion for Judgment of Affirmance, ECF No. 14, is GRANTED.

      SO ORDERED.

      This is a final appealable order.                        Digitally signed by Hon. Beryl A. Howell
                                                               DN: cn=Hon. Beryl A. Howell, o=U.S.
                                                               District Court for the District of Columbia,
                                                               ou=United States District Court Judge,
                                                               email=Howell_Chambers@dcd.uscourts.g
      Date: October 26, 2015                                   ov, c=US
                                                               Date: 2015.10.26 13:49:10 -04'00'
                                               __________________________
                                               BERYL A. HOWELL
                                               United States District Judge